RESIGNATION LETTER

 

September 1, 2014

 

To the Shareholders and Board of Directors of

Go Public I, Inc.,

 

Gentlemen:

 

This letter serves as notice that as of the date hereof, I hereby resign from my
position as President, Director, Chief Financial Officer, Chief Executive
Officer, Secretary, and Treasurer of Go Public I, Inc. (the “Corporation”). My
resignation is not the result of any disagreement with the Corporation on any
matter relating to its operation, policies (including accounting or financial
policies) or practices.

 

Sincerely,

                                                                /s/ Thomas
DeNunzio

Thomas DeNunzio

